Citation Nr: 1340840	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  08-24 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for status post operative pneumothorax and pleural effusion (claimed as collapsed right lung).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to February 1976 and from May 1978 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In December 2011, the Board remanded the claim for further development.

A review of the claims file includes paper and electronic records.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After directing the AMC to undertake additional development, the Board directed the AMC to readjudicate the 1151 claim and if the benefit remained denied, to issue a supplemental statement of the case.  The AMC did not readjudicate the 1151 claim and instead issued a supplemental statement of the case on the issue of entitlement to service connection for a lumbar spine sprain, a claim that the Board denied the reopening of in December 2011 on the basis of no new and material evidence.  Therefore, the AMC did not comply with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Although the RO obtained the discharge summary for the hospitalization at the Little Rock (John L. McClellan Veterans Memorial Hospital) VA Medical Center from August 14, to 19, 2007, the RO did not obtain the actual in-patient treatment records.  The AMC should obtain these records as well as all records from the VA Central Arkansas Healthcare System since March 2008.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the in-patient treatment records for the Little Rock (John L. McClellan Veterans Memorial Hospital) VA Medical Center from August 14, to 19, 2007, and all records from the VA Central Arkansas Healthcare System since March 2008.

2.  After completing the above and any other development deemed necessary, the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


